Exhibit 10.1 EMPLOYMENT AGREEMENT Peerless Systems Corporation, a Delaware Corporation, (the “ Company ”) and its successors and assigns, and Timothy E. Brog, a natural person (“ Executive ”) (collectively, the “ Parties ”), make this EMPLOYMENT AGREEMENT (“ Agreement ”) as of July 11, 2013. RECITALS WHEREAS, the Company wishes to employ Executive and Executive wishes to be employed as the Company’s Chief Executive Officer. NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth, the Company and Executive agree as follows: AGREEMENT 1.
